Citation Nr: 0723825	
Decision Date: 08/01/07    Archive Date: 08/15/07

DOCKET NO.  05-11 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
laminectomy and discectomy at L5-S1, currently evaluated as 
20 percent disabling.  

2.  Entitlement to an increased rating for incomplete 
paralysis of the right sciatic nerve, currently evaluated as 
20 percent disabling.


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from August 1995 to August 
1999.  

These matters come before the Board of Veterans' Appeals 
(Board) from May 2004 and February 2007 rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Oakland, California and by the Appeals 
Management Center (AMC) in Washington, DC, respectively.  

The Board remanded the matter of entitlement to a rating in 
excess of 10 percent for status post laminectomy and 
discectomy at L5-S1 in October 2006.  

In February 2007, the AMC increased the evaluation assigned 
for the service-connected status post laminectomy and 
discectomy at L5-S1 to 20 percent.  As the veteran is in 
receipt of less than the maximum schedular rating for this 
disorder, this case remains in appellate status.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).

Also in February 2007, the AMC granted service connection for 
incomplete paralysis of the right sciatic nerve secondary to 
the service-connected laminectomy and discectomy at L5-S1; a 
20 percent rating was assigned.  This neurological disorder 
is inextricably intertwined with the matter of entitlement to 
a rating in excess of 20 percent for residuals of 
a laminectomy and discectomy at L5-S1.  Accordingly, 
appellate adjudication of this matter will take place as part 
of this decision.  See Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991) (where a claim is inextricably intertwined with 
another claim, the claims must be adjudicated together in 
order to enter a final decision on the matter).
 
On appeal the veteran has raised the issues of entitlement to 
service connection for depression secondary to back pain; 
entitlement to an earlier effective date for a 20 percent 
rating for residuals of a L5-S1 laminectomy and discectomy; 
and entitlement to an earlier effective date for a 20 percent 
evaluation for incomplete right sciatic nerve paralysis.  
These issues, however, are not currently developed or 
certified for appellate review.  Accordingly, they are 
referred to the RO for appropriate action.

FINDINGS OF FACT

1.  The veteran's residuals of a laminectomy and discectomy 
at L5-S1 do not include a limitation forward thoracolumbar 
flexion to 30 degrees or less; favorable ankylosis of the 
entire thoracolumbar spine; or an intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past 12 months.

2.  The veteran's right sciatic nerve disorder is not 
manifested by moderately severe incomplete paralysis of the 
right sciatic nerve.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
residuals of a laminectomy and discectomy at L5-S1 have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.71a, Diagnostic 
Code 5243 (2006).

2.  The criteria for a rating in excess of 20 percent for 
incomplete paralysis of the right sciatic nerve have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.159, 4.7, 4.124a, Diagnostic Code 8520.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in April 2005 
correspondence of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.  VA has 
fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
VA informed the claimant of the need to submit all pertinent 
evidence in her possession, and provided adequate notice of 
how effective dates are assigned (see letter dated in March 
2007).  While the appellant may not have received full notice 
prior to the initial decision, after notice was provided the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim, and the claim was 
readjudicated.  The claimant was provided the opportunity to 
present pertinent evidence.  In sum, there is no evidence of 
any VA error in notifying or assisting the appellant that 
reasonably affects the fairness of this adjudication.  

Factual Background

Service connection was granted by in a March 2000 rating 
decision for residuals of a laminectomy and discectomy at L5-
S1, and a 10 percent rating was assigned.  The veteran did 
not perfect an appeal.  
 
In May 2004, the RO continued the 10 percent rating.  A 
February 2007 rating decision assigned a 20 percent rating 
for residuals of a laminectomy and discectomy at L5-S1.  The 
February 2007 rating also granted service connection for 
incomplete paralysis of the right sciatic nerve, and a 
assigned a separate 20 percent evaluation.  Both ratings have 
since remained in effect.  

At a VA orthopedic examination in April 2004 the veteran 
complained of radiating low back pain.  She complained of 
flare-ups lasting two to three days, for which she uses bed 
rest and medication.  Examination showed forward flexion to 
120 degrees, extension to 25 degrees, right lateral bending 
to 20 degrees, left lateral bending to 35 degrees, and 
bilateral lateral rotation to 40 degrees.  Some motions were 
accompanied by pain.  Some right leg decreased sensation was 
noted on sensory testing.  X-ray testing showed levoscoliosis 
and disc disease at L5-S1.  The veteran's gait was normal.  
The diagnosis was L4-L5 discectomy (per patient history), 
with pain and limitation of motion and L5-S1 disc disease.  

Medical findings associated with a VA examination conducted 
in May 2005 show 80 degrees of forward flexion, zero degrees 
of extension, and 10 degrees of bilateral flexion and 
bilateral rotation.  All movements were accompanied by pain.  
No significant sensory deficits were noted.  The diagnoses 
included status post L5 laminectomy with recurrence of L5-S1 
degenerative disk disease, and MRI [magnetic resonance 
imaging] views of degenerative disc disease at L3-4 and L4-
5.  While the disorder caused considerable morbidity the 
examiner found that it did not interfere with employment.
 
An August 2005 addendum report shows that the examiner 
commented that examination findings of May 2005 did not 
include additional limitation from repeated movement due to 
pain, fatigue, weakness, or lack of endurance.  

In the course of a January 2007 VA orthopedic examination, 
the veteran complained of constant back pain radiating into 
her right buttock, hip, and thigh.  She complained of 
intermittent right leg heaviness and trouble with right foot 
range of motion.  She asserted that she experienced 
approximately 15 days of incapacitation due to flare-ups in 
the past 12 months.  Still, she reported being able to 
continue her work as a psychologist.  Examination revealed 
loss of lumbar lordosis and muscle spasm.  Forward flexion 
was to 50 degrees, extension was to zero degrees, with 10 
degrees of both bilateral rotation and bilateral flexion.  
Repetitive movement studies were not conducted at the 
appellant's request.  The veteran informed the examiner that 
flexion decreased to 30 degrees with repetitive use or flare 
ups.  The examiner commented that no additional functional 
impairment due to instability, weakness, lack of endurance, 
or incoordination was brought about by repetitive use or 
flare-ups.  Neurological examination revealed diminished 
sensation along the right lower extremity.  The veteran 
denied unsteadiness or falls, but did use a cane for 
mobility.  Knee jerks were 1+, ankle jerks were trace 
bilaterally.  MRI findings showed multilevel degenerative 
disc disease of the lumbar spine.  The diagnoses included 
degenerative disc disease of the lumbar spine, and moderate 
incomplete paralysis of the right sciatic nerve secondary to 
the intervertebral disc disease.  



Laws and Regulations

Disability evaluations are determined by the application of 
VA's Rating Schedule, 38 C.F.R. Part 4.  The percentage 
ratings in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and their residual 
conditions in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.

The veteran's service-connected status post laminectomy and 
discectomy at L5-S1 has been rated by the RO pursuant to 
Diagnostic Code (Code) 5243.  38 C.F.R. § 4.71a, Code 5243, 
provides that an intervertebral disc syndrome is evaluated 
either under the General Rating Formula for Diseases and 
Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher rating when 
all disabilities are combined under 38 C.F.R. § 4.25.  
 
Under the General Rating Formula for Diseases and Injuries of 
the Spine the disability is evaluated with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  A 20 percent rating requires 
thoracolumbar spine forward flexion greater than 30 degrees 
but not greater than 60 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent rating is warranted when forward flexion of the 
thoracolumbar spine is limited to 30 degrees or less, or for 
favorable ankylosis of the entire thoracolumbar spine. 38 
C.F.R. § 4.71a.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, normal extension 
is zero to 30 degrees, normal left and right lateral flexion 
is zero to 30 degrees, and normal left and right lateral 
rotation is zero to 30 degrees. 38 C.F.R. § 4.71a, Plate V.

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, with incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months, a 20 percent 
rating is warranted; and a 40 percent evaluation is warranted 
where there are incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months.  Code 5243.

Note (1):  For purposes of evaluations under 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  

Although higher ratings are provided under 38 C.F.R. § 4.71a, 
Code 5242, based on ankylosis of the spine, in this case 
ankylosis is not shown.  Ankylosis is the immobility and 
consolidation of a joint.  Lewis v. Derwinski, 3 Vet. App. 
259 (1992).

The RO has also assigned a 20 percent disability rating under 
Code 8520 for the veteran's service-connected incomplete 
paralysis of the right sciatic nerve.  Under Code 8520, 
disability ratings of 10 percent, 20 percent and 40 percent 
are assignable for incomplete paralysis which is mild, 
moderate or moderately severe in degree, respectively.  A 60 
percent rating is warranted for severe incomplete paralysis 
with marked muscular atrophy.  See 38 C.F.R. § 4.124a.  

When assigning a disability rating it is necessary to 
consider functional loss due to flare-ups, fatigability, 
incoordination, and pain on movements.  See DeLuca v. Brown, 
8 Vet. App. 202, 206-7 (1995).  Under 38 C.F.R. §§ 4.40 and 
4.45, the rating for an orthopedic disorder should reflect 
functional limitation which is due to pain, as supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

When a question arises as to which of two ratings under a 
particular Code applies, the higher evaluation is assigned if 
the disability picture more closely approximates the criteria 
for the higher rating; otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Analysis

Status Post Laminectomy and Discectomy at L5-S1

The evidence shows that a rating in excess of 20 percent is 
not warranted for the appellant's residuals of a laminectomy 
and discectomy at L5-S1 under 38 C.F.R. § 4.71a, Code 5243.  
First, the above-discussed pertinent evidence shows that 
symptoms which are attributable to the veteran's service-
connected lumbar disability are not shown to be of such a 
nature or severity or to result in forward flexion of the 
thoracolumbar spine to 30 degrees of less, or favorable 
ankylosis of the entire thoracolumbar spine.  In fact, there 
is no evidence that her thoracolumbar spine is ankylosed.  As 
such, a rating in excess of 20 percent under the General 
Rating Formulas for Diseases and Injuries of the Spine is not 
warranted.  
 
Secondly, though the veteran, in the course of her January 
2007 VA examination alleged to have been incapacitated for 
about 15 days over the past year due to back pain flare-ups, 
even if there was clinical confirmation that she had been 
prescribed bed rest by a physician for this amount of time 
the amount of time does not nearly approach the four week 
duration necessary, which would enable to assignment of a 40 
percent rating under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes.  

This claim is denied.
 
In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the claim the doctrine has no application 
in this case.  

Incomplete Paralysis of the Right Sciatic Nerve

The evidence shows that a rating in excess of 20 percent is 
not warranted for the appellant's incomplete paralysis of the 
right sciatic nerve under 38 C.F.R. § 4.71a, Code 8520.  

The pertinent evidence of record relating to positive 
neurologic findings affecting the veteran are contained in 
the above-discussed January 2007 VA examination report.  The 
veteran reported that she had intermittent right leg 
heaviness and trouble with right foot motion.  Neurological 
examination revealed included diminished sensation along the 
right lower extremity to include an absent ankle jerk.  
Incomplete paralysis of the right sciatic nerve, described as 
"moderate," was diagnosed.  Significantly, incomplete 
paralysis of the right sciatic nerve, described as moderately 
severe (or worse0, has not been diagnosed or clinically 
demonstrated.  Accordingly, in the absence of competent 
evidence of moderately severe incomplete paralysis of the 
right sciatic nerve, the veteran is not entitled to more than 
a 20 percent disability rating under Code 8520.

This claim is therefore denied.  

In reaching the above conclusions, the Board has not 
overlooked the veteran's written statements to the RO, or the 
claimant's statements to VA clinicians.  While the appellant 
is a trained psychologist she is not trained in the fields of 
neurology or orthopedics.  Hence, she is not competent 
to provide medical opinion evidence as to the current 
severity of a disability, to include what degree her back 
disorder causes a limitation of motion.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992). Therefore, these 
statements, addressing the clinical severity of the 
claimant's disabilities, are not probative evidence as to the 
issues on appeal.

Finally, the Board considered the doctrine of reasonable 
doubt; however, since the preponderance of the evidence is 
against the claims, the doctrine is not for application. 
 Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an evaluation in excess of 20 percent for 
residuals of a laminectomy and discectomy at L5-S1 is denied.

Entitlement to an evaluation in excess of 20 percent for 
incomplete paralysis of the right sciatic nerve is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


